By Judge Melvin R. Hughes, Jr.
This is a medical malpractice case where the plaintiff alleges that the defendant, a general practitioner, fondled her breasts during two office visits in 1993. On August 24 there was a hearing on plaintiff’s Motion to Determine the Sufficiency of Defendant’s Responses to Plaintiff’s Requests for Admission.
In July, plaintiff propounded 79 Requests for Admission to defendant. Defendant thereafter filed his objections and responses. After the hearing, the court took the matter under advisement in order to more closely examine the requests in light of the arguments. Defendant noted an objection to all but three of the requests. The responses begin with a general objection. In most of the responses to the individual requests that follow the basis for the objection is explained and some of those are followed by “without waiving this objection,” etc.
Requests for admissions are an extension of the pleadings and should tend to narrow issues to shorten trial time. Plaintiff’s counsel’s retort to this was that propounding these requests was for just that purpose. However, on examination, as I noted on a sampling in court, many of the requests are confusing and involve compound questions. Requests for admissions should be drafted to permit a brief and precise response. They should be short, focus on the broad issues in the case, have only one fact and not reference other things, documents, or pleadings, that would make responses difficult. Many of these requests confuse the court as to just what is being asked to be admitted.
*228So that we can be able to move along, rather than picking through each request and the objections and explanation, etc., I will require that a whole new set be propounded in light of these comments, if plaintiff be so inclined. There should be no more than thirty. Plaintiff may serve these documents on defendant within seven days of the enclosed order and any response shall be due within five days.